DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the continuous track" in line 3 on labeled p. 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the continuous track" in line 7 on labeled p. 5. There is insufficient antecedent basis for this limitation in the claim


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 8,428,831) in view of Lo (US 8,281,831).

With respect to claim 1, Thompson discloses a work vehicle configured to travel in a travel direction across a ground surface, the work vehicle comprising:
a frame (including 14, 22, 24);
a row unit (including 27) that is attached to the frame, the row unit including a gauge wheel and a ground engaging implement (see Fig. 1), the gauge wheel configured to ride on the ground surface and maintain the ground engaging implement at a predetermined vertical position with respect to the ground surface; and
a ground support unit (including 20) that supports the frame for movement across the ground surface, the ground support unit including an outer face, the outer face 

Thompson does not explicitly disclose the side area of the ground support unit being non-treaded and the center area being treaded. Lo teaches a ground support unit (including 10; see figures) for a work vehicle (see Fig. 4) capable of supporting a frame for movement across the ground surface, the ground support unit including an outer face (see Fig. 3), the outer face including a non-treaded side area that defines a lateral side of the outer face, the outer face including a tread area that is spaced laterally from the lateral side, and the tread area including a plurality of projections (including 20, 30) that extend outwardly (radially, as shown by Applicant) beyond the non-treaded side area.
Thompson and Lo are analogous because they both disclose ground support means for work vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Thompson with ground support means as taught by Lo for efficient operation in sandy environments and for precise control. (See Lo, col. 1, lines 48-53.) Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. wheels or tires) to obtain predictable results (i.e. superior traction or impact resistance), and it would have been obvious to try, as such a wheel or tire can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

It is noted that the claimed features being "aligned laterally … along the travel direction" is sufficiently broad to be unpatentable over the prior art as set forth, and specific alignment wherein elements are limited to being in the same track is not claimed.

With respect to claim 2, Thompson and Lo each show a continuous track comprising a belt (as of a tire).

With respect to claim 3, Thompson discloses the side area being aligned along the travel direction with respect to the ground engaging implement (see Figs. 9, 12).

With respect to claims 4 and 19, Thompson discloses the work vehicle, wherein the row unit (including first 27) comprises a first row unit, the gauge wheel comprises a first gauge wheel and the ground engaging implement comprises a first ground engaging implement (see Fig. 1), the first gauge wheel configured to ride on the ground surface and maintain the first ground engaging implement at the predetermined vertical position with respect to the ground surface; and
wherein the lateral side of the outer face comprises a first lateral side;
further comprising a second row unit (including second 27) with a second gauge wheel and a second ground engaging implement (see Fig. 1), the second gauge wheel configured to ride on the ground surface and maintain the second ground engaging implement at the predetermined vertical position with respect to the ground surface;
further comprising an intermediate space defined laterally between the first and second row units (see Figs. 9, 12),
a first side area (of 20) that defines the first lateral side of the outer face, a second side area that defines a second lateral side of the outer face, and the center area;
the center area being defined between the first and second side areas, the first side area aligned along the travel direction with respect to the first gauge wheel and the first ground engaging implement, the second side area aligned along the travel direction with respect to the second gauge wheel and the second ground engaging implement, the center area aligned along the travel direction with respect to the intermediate space (see Figs. 9, 12).

Thompson does not explicitly disclose the side area of the ground support unit being non-treaded and the center area being treaded. Lo teaches a continuous track comprised of a belt (see figures) including a first non-treaded side area that defines a first lateral side of the outer face, a second non-treaded side area that defines a second lateral side of the outer face, and a tread area; wherein the tread area is defined between the first and second non-treaded side areas (see Fig. 3), and the tread area includes a plurality of treads (including 20, 30) that extend outwardly (radially, as shown by Applicant) beyond the non-treaded side areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Thompson with ground support means as taught by Lo for the reasons given above.

With respect to claims 6-8 and 20, Thompson discloses the side area being aligned along the travel direction with respect to the entire row unit (see Figs. 9, 12). Neither Thompson nor Lo explicitly discloses each ground engaging implement including an opener implement configured to open a trench and a closer implement configured to close the trench as the work vehicle travels across the ground surface. However, Official Notice has been taken (see Non-Final Rejection of 3/30/2021) that it is old and well-known in the art for planter row units to have a ground engaging implement including an opener implement and a closer implement, which would have been obvious to include in the above combination in order to plant in a conventional manner.

With respect to claim 9, Thompson discloses the work vehicle including a towing package (including 12, 13) for attaching the work vehicle to a towing vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lo as applied to claim 1 above, and further in view of Pommier (US 4,186,788).

Lo teaches the plurality of projections (including 20, 30) including a plurality of bar treads. However, neither Thompson nor Lo explicitly discloses a plurality of bar treads that extend at a positive angle relative to the travel direction. Pommier teaches a ground support unit for a work vehicle, the ground support unit including a continuous track having an outer face, the outer face including a tread area, the tread area including a plurality of projections, and the plurality of projections including a plurality of bar treads (A) that extend at a positive angle (as shown by Applicant) relative to the travel direction (see Fig. 3, a front perspective view).
The above combination and Pommier are analogous because they both disclose similar ground support means for work vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tread means as taught by Pommier in order to adhere to soft earth and to resist wear. (See Pommier, col. 1, lines 23-28.)

Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lo as applied to claim 1 above, and further in view of Hubalek (US 8,700,269).

Neither Thompson nor Lo explicitly discloses a commodity tank and a delivery system as set forth in claim 10. Hubalek discloses a work vehicle comprising:
a commodity tank (including 70) configured to contain a commodity;
a frame (including 42) that supports the commodity tank;
a delivery system (including 68) supported by the frame and configured to convey commodity from the commodity tank away from the work vehicle;
a row unit (including 66) attached to the frame; and
a ground support unit (including 72, 76) that supports the frame.
The above combination and Hubalek are analogous because they both relate to agricultural implements, and planters in particular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the supply and delivery means as taught by Hubalek in order "to enable transportation of a maximum amount of seed and a maximum number of row units." (See Hubalek, col. 1, lines 28-31.)

With respect to claims 11-13 and 15-18, Thompson and Lo disclose the work vehicle regarding claims 2-4 and 6-9, respectively, above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lo in view of Hubalek as applied to claim 10 above, and further in view of Pommier.

Lo teaches the plurality of projections (including 20, 30) including a plurality of bar treads. However, neither Thompson, Lo, nor Hubalek explicitly discloses a plurality of bar treads that extend at a positive angle relative to the travel direction (as shown by Applicant). Pommier teaches a ground support unit for a work vehicle, the ground support unit including a continuous track having an outer face, the outer face including a tread area, the tread area including a plurality of projections, and the plurality of projections including a plurality of bar treads (A) that extend at a positive angle (as shown by Applicant) relative to the travel direction (see Fig. 3, a front perspective view).
The above combination and Pommier are analogous because they both disclose similar ground support means for work vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tread means as taught by Pommier in order to adhere to soft earth and to resist wear. (See Pommier, col. 1, lines 23-28.)


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Lo explicitly teaches the ground support means for efficient operation in sandy environments and for precise control. (See Lo, col. 1, lines 48-53.) Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. wheels or tires) to obtain predictable results (i.e. superior traction or impact resistance), and it would have been obvious to try, as such a wheel or tire can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Applicant argues: "Although not using the 'same track' language, the foregoing amendments to the independent claims specify the lateral alignment of the non-treaded side area with the gauge wheel. Applicant thereby considers the amended independent claim language to recite specific alignment of claim elements of the type deemed unclaimed in previous iterations of the claims. For this additional reason, Applicant considers the obviousness rejections of the independent claims to now be overcome." (See Remarks of 12/22/2021, labeled p. 11.)
Applicant's argument is unpersuasive because the amended claim language is still sufficiently broad such that it remains unpatentable over the prior art as set forth in the Final Rejection of 9/30/2021 and above. The combination of Thompson and Lo teaches a non-treaded side area being "aligned laterally with" the gauge wheel along the travel direction. As previously stated, specific alignment wherein elements are limited to being in the same track (or centered in or on the same track or in similar specific alignment) is not claimed. Further, the Remarks of 12/22/2021 do not sufficiently explain as to how or why the amended claim language requires specific lateral alignment and overcomes the prior art rejections set forth. Therefore, Applicant's argument is unpersuasive and the rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/3/26/22